Exhibit 10.20

 

AMENDMENT NO. 2

TO

BUFFALO WILD WINGS, INC.

MANAGEMENT DEFERRED COMPENSATION PLAN

 

The Buffalo Wild Wings, Inc. Management Deferred Compensation Plan (the “Plan”)
adopted May 20, 1999, amended January 1, 2002, was amended by the Board of
Directors on December 4, 2003 to permit a lump sum payment of any balance owed
to an individual participant at any time that such balance is less than $20,000.
Section 4.2.2 of the Plan is amended and restated in its entirety as follows:

 

“4.2.2 Acceleration or Change in Manner of Payment. Notwithstanding Section
4.2.1, the Board, in its sole discretion and after consultation with the payee,
may accelerate payments or make payments in a different manner if it determines
that such acceleration or change in the manner of payment would be in the best
interest of the payee; provided, however, that such payment on the first payment
date shall not exceed 50% of the vested value of the participant’s account.
Notwithstanding the foregoing, the Board may authorize a lump sum payment of any
balance owed to an individual participant at any time if such balance is less
than $20,000.”

 

Except as amended herein, all provisions of the Plan shall remain in full force
and effect.

 

This Amendment has been executed by its duly authorized officer as of this 4th
day of December, 2003.

 

BUFFALO WILD WINGS, INC.

By:

 

/S/    JAMES M. SCHMIDT        

--------------------------------------------------------------------------------

   

James M. Schmidt

Senior Vice President, General Counsel

 

 

 